


EXHIBIT 10.50

 

Cubist Pharmaceuticals, Inc.

Director Compensation

Effective December 18, 2007

 


DIRECTOR COMPENSATION

 

Element

 

Compensation

Retainer

 

Chairman of the Board - $24,000
Lead Director - $18,000
Board Member - $12,000
Paid on an annual basis in June in either cash or stock; cash/stock election to
be made at March board meeting; pro rated based on number of months served
during the 12 months beginning on the prior calendar year’s Annual Meeting Date

Initial Option Grant

 

10,000 options; vests quarterly on a pro rata basis over 3 years from the grant
date

Annual Option Grant

 

15,000 options granted on the Annual Meeting Date; vests 100% on the first
anniversary of the grant date

Board Meetings

 

$3,000 per meeting (in person)
$1,000 per meeting (by phone)

Committee Meetings

 

$1,000 per meeting (in person or by phone)

Committee Chairmen

 

$2,000 additional per meeting led

Chairman of the Board

 

$1,000 additional per Board Meeting led, and 2 times options of outside director

Lead Director

 

$1,000 additional per Board Meeting led and 1.5 times options of outside
director

 

--------------------------------------------------------------------------------
